Citation Nr: 1221038	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  11-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2012, the appellant was scheduled for a Travel Board hearing before a Veterans Law Judge.  He did not report for that hearing and no good cause has been shown.  Therefore the hearing request is deemed withdrawn and the Board will adjudicate the claim.  38 C.F.R. § 20.704(d) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 
FINDINGS OF FACT

In September 2010 and September 2011, the National Personnel Records Center (NPRC) certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirement for basic eligibility of the claimant for benefits of the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is not met.  38 U.S.C.A. §§ 107, 7105 (West 2002 & Supp. 2011); P.L. 111-5 (February 17, 2009); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Manning v. Principi, 16 Vet. App. 534, 542   (2002); Mason v. Principi, 16 Vet. App. 129   (2002). 

In Capellan v. Peake, 539 F.3d 1373, 1381-82   (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  held that, pursuant to both 38 C.F.R. § 3.203(c)  and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A ), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  After the initial denial was made in this case, the appellant submitted additional documents reflecting his assertion of service in the recognized guerrillas of the Philippine Commonwealth Army.  As such, the documents were forwarded to the NPRC to ensure compliance with Capellan.  However, the NPRC concluded again in its September 2011 response that, even after reviewing the newly submitted evidence from the appellant, the appellant did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  The appellant was notified of the NPRC's findings in the September 2011 Statement of the Case.  The appellant has submitted no additional documentary evidence other than duplicates of evidence already submitted; thus, there is no duty under Capellan to obtain an additional certification of service.  Id.  

Additionally, VA's General Counsel  held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim. VAOPGCPREC 5-2004.   As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368   (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

In 2009, under the American Recovery  and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be in the amount of either $15,000 for United States citizens or $9,000 for non-United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service. However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The appellant contends that he served in the recognized guerrillas of the Philippine Army from October 13, 1942 to  August 25, 1945.  However, the appellant's pertinent information, including name, date of birth, place of birth, dates of service, and branch of service was submitted to the NPRC, who certified in September 2010, and again in September 2011, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The appellant did not submit a Department of Defense Form 214, Armed Forces of the United States Report of Transfer of Discharge (DD-214), or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The appellant's Philippine Army service certification document and other supporting documentation submitted by him do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

In sum, the NPRC has certified that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532   (1992).  The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85   (1994). Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA, which is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

The record does not reflect that the appellant had qualifying service. On that basis, the appellant does not meet the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund. 

ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


